Citation Nr: 1101336	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  03-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for alcoholism, as 
secondary to service-connected anxiety disorder.

2.  Entitlement to service connection for acid reflux disease.

3.  Entitlement to service connection for intestinal problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION


The Veteran served on active duty from March 1977 to April 1984.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before a hearing officer at the RO was conducted in 
December 2003.  In October 2004, to support his claim, the 
Veteran testified at a hearing at the RO chaired by a Veterans 
Law Judge who is no longer employed at the Board.  In a July 2007 
letter, the Board informed the Veteran that the individual who 
presided at the October 2004 hearing, who would ordinarily have 
participated in making the final determination of the claim, was 
no longer employed by the Board and that the Veteran had the 
right to a hearing before another Veterans Law Judge.  In a 
response dated in July 2007, the Veteran stated that he did not 
want another hearing.  The case has therefore, been reassigned.

The Board remanded the claim in December 2005, January 2008, and 
June 2009 for further development and consideration.  The June 
2009 decision also granted service connection for anxiety 
disorder and denied service connection for post-traumatic stress 
disorder (PTSD).  




FINDINGS OF FACT

1.  The Veteran's alcohol abuse, which has been in remission, was 
not incurred in service; there is no competent or credible 
evidence of a nexus between the post-service diagnosis of 
alcoholism and service-connected anxiety disorder.

2.  Acid reflux disease, claimed as secondary to service-
connected anxiety disorder, was not present in service, is not 
related to service, or to any service- connected disease or 
injury.  

3.  Intestinal problems, claimed as secondary to service-
connected anxiety disorder, were not present in service, are not 
related to service, or to any service- connected disease or 
injury.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
alcohol abuse have not been met.  38 U.S.C.A. §§ 105, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.301, 
3.303, 3.310 (2010).

2.  The criteria for entitlement to service connection for acid 
reflux disease have not been met.  38 U.S.C.A. §§ 105, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 
3.301, 3.303, 3.310 (2010).

3.  The criteria for entitlement to service connection for 
intestinal problems have not been met.  38 U.S.C.A. §§ 105, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 
3.301, 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant with notice in September 2009, 
subsequent to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was readjudicated in subsequent supplemental statements of 
the case, following the provision of notice.  The appellant has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

The Veteran maintains that, due to his service-connected anxiety 
disorder, he self medicated with alcohol which caused his 
alcoholism, acid reflux disease, and intestinal problems.

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If there is no evidence of a chronic 
condition during service, or an applicable presumption period, 
then a showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

Generally speaking, compensation shall not be paid if the 
disability was the result of the veteran's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 
C.F.R. §§ 3.1(n), 3.301(c).  There can be service connection for 
compensation purposes for an alcohol abuse disability acquired as 
secondary to, or as a symptom of, a service-connected disability.  
However, a veteran can only prevail if able to "adequately 
establish that their alcohol or drug abuse disability is 
secondary to or is caused by their primary service-connected 
disorder."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 
2001).  Such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id.  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  However, the deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful misconduct.  
If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability or death, the disability or death will be considered 
the result of the person's willful misconduct.  Organic diseases 
and disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or otherwise, 
will not be considered of willful misconduct origin.  38 C.F.R. § 
3.301(C)(2).

The Veteran claimed service connection for alcoholism in July 
2001.  He essentially contends that the alcohol abuse began in 
service.  He also stated that he was treated for intestinal 
problems in service in 1980.

The Veteran's service treatment records are negative for any 
findings, complaints or treatment of intestinal problems or acid 
reflux.  On the history section of his February 1984 separation 
examination report, he checked "no" to the questions regarding 
whether he ever had or currently had frequent indigestion and 
stomach or intestinal trouble.  A February 1984 separation 
examination was negative for any abdominal conditions.  

A VA examination was conducted in December 2009.  The examiner 
opined that the Veteran's alcoholism was not caused by his 
service-connected anxiety disorder.  The examiner stated that the 
Veteran has had his anxiety disorder since service with no 
remission, however, he has been sober the past 22 years.  the 
examiner reasoned that, if the Veteran's anxiety disorder caused 
his alcoholism, he would not have been able to remain sober the 
past 22 years.  

Therefore, service connection for alcohol abuse is not warranted.  
As the Veteran's alcohol abuse is not a service-connected 
disability, service connection for acid reflux disease and 
intestinal problems on a secondary basis is not warranted.  

Regarding service connection for acid reflux disease and 
intestinal problems on a direct basis, Hickson elements (2) and 
(3) have not been met; and the claims fail on these bases.

The Veteran genuinely believes that his alcohol abuse, acid 
reflux disease, and intestinal problems were incurred in service 
or caused by his service-connected anxiety disorder.  The Veteran 
is competent to comment on his symptoms.  However, as a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
etiology of his disabilities and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who reviewed the Veteran's 
claims file and provided the reasons for his opinion.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

Any claims of continuity of symptomatology regarding his 
disabilities are outweighed by the report of the separation 
examination and medical history in 1984.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous records are entitled to 
more probative weight than the recollections of the Veteran and 
others of events which occurred years or even decades after 
discharge from service and made in the context of a claim for 
benefits; and one is usually more truthful when providing 
information for the purposes of medical diagnosis and treatment 
than when one is providing information for the purpose of 
receiving monetary compensation.)  A veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992).  The 
Veteran did not initiate this claim until 2001, almost 17 years 
after service.  The earliest evidence of record of the presence 
the disabilities is many years after separation from service in 
the 1990's.  This period without treatment is evidence that there 
has not been a continuity of symptomatology from any incident of 
service, and it weighs heavily against the claim on a direct 
basis.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service).  There is no competent evidence of record that the 
current disabilities are related to service.

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and service connection is not warranted. 


ORDER

Entitlement to service connection for alcohol abuse is denied.

Entitlement to service connection for acid reflux disease is 
denied.

Entitlement to service connection for intestinal problems is 
denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


